CLD-365                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-2544
                                      ___________

                          In re: IKIM ELIJAH BLACKETT,
                                      Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                           District Court of the Virgin Islands
                    (Related to D.V.I. Crim. No. 3-10-cr-00028-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    August 1, 2013

            Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                            (Opinion filed: August 27, 2013 )
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Ikim Elijah Blackett, proceeding pro se and in forma pauperis, petitions for a writ

of mandamus compelling the District Court of the Virgin Islands to rule on his 28 U.S.C.

§ 2255 motion to vacate his sentence and his other pending motions.

       Following a jury trial in July 2010, Blackett was convicted of bribing a juror in

violation of 18 U.S.C. § 201(b)(1)(A). In February 2011, Blackett was sentenced to 36
months of imprisonment, to be followed by two years of supervised release.1 Blackett

appealed, and in May 2012, we affirmed the judgment and conviction. See United States

v. Blackett, 481 F. App’x 741 (3d Cir. 2012). On November 13, 2012, Blackett filed in

the District Court a § 2255 motion. The Government filed a response to Blackett’s

§ 2255 motion on December 14, 2012. Blackett then filed several documents in the

District Court in February, March, and April 2013. For example, on March 5, 2013,

Blackett filed a motion for default judgment, which the Government responded to on

March 13, 2013. Blackett’s most recent filing, on April 12, 2013, sought a ruling on his

pending motions. There has been no activity on the District Court’s docket since then.

      Mandamus is a drastic remedy available in extraordinary circumstances only. In

re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A petitioner seeking

the writ “must have no other adequate means to obtain the desired relief, and must show

that the right to issuance is clear and indisputable.” Madden v. Meyers, 102 F.3d 74, 79

(3d Cir. 1996) superseded in part on other grounds by 3d Cir. L.A.R. 24.1(c) (1997).

Generally, a court’s management of its docket is discretionary. In re Fine Paper Antitrust

Litig., 685 F.2d 810, 817 (3d Cir. 2005). Due to the discretionary nature of docket

management, there is no “clear and indisputable” right to have the District Court handle a

case in a certain manner. See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36

(1980) (quoting Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 384 (1953)) (internal

quotation marks omitted). However, mandamus may be warranted when a District


1
 According to Blackett, his sentence of imprisonment will be completed on October 26,
2013.
                                            2
Court’s delay “is tantamount to a failure to exercise jurisdiction.” Madden, 102 F.3d at

79.

      In this case, Blackett’s § 2255 motion has been ripe for adjudication since

December 2012. We are confident that the District Court will rule on the § 2255 motion

without undue delay. For the foregoing reasons, we will deny the petition for a writ of

mandamus.




                                            3